Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

Claims 11-15, 24-25 have been canceled. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for supporting a sequence of processing steps for processing workpieces produced with a flatbed machine tool in accordance with a processing plan, wherein workpiece collecting point units are used for collecting workpieces and at least one of the workpiece collecting point units includes a signal device and a display unit, the method comprising: comparing the processing plan with a sorting image data set generated with an imaging based detection of the workpiece; generating a sorting signal including information about a workpiece to be further processed; selecting one of the workpiece collecting point units associated with the sorting signal; driving the signal device of the selected workpiece collecting point unit to output an identification signal 

Claim 16 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A flatbed machine tool comprising: a processing unit; a control unit in which a processing plan is stored for controlling the processing unit to generate workpieces arranged next to one another in accordance with a processing image data set; a sorting table for supporting the arranged workpieces for sorting after generation; and a workpiece collecting point unit for a machine tool, comprising: a placing area for workpieces generated by the machine tool within a framework of a processing plan; a display unit adapted to display workpiece information to an operator about a workpiece to be further processed that was placed on the placing area; and a signal device adapted to output an identification signal indicating to an operator a location of a selected workpiece collecting unit for placing the workpiece to be further processed, wherein the display unit is connected to the control unit of the flatbed machine tool and is further adapted to receive workpiece information about the placed workpieces and to output the information to an operator, and the control unit is adapted for performing a method comprising: comparing the processing plan with a sorting image data set generated with an imaging based detection of the workpiece; generating a sorting signal .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653